Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, lines 17 & 18 recite that the circulating belt (52) is driven synchronously with movement of set-down belt (50) which is inherent since according to claim 1, lines 1 & 2 set-down belt (50) has a circulating conveyor belt (52), i.e. reference to the same element. In other words, its unclear how a component of the invention can be driven synchronously with itself.
Claims 3-10, 12 & 13 are rejected by virtue of depending from claims 1 & 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschlbeck (DE 102010022127) (English translation included with copy of reference) in view of Roth (US 2013/0209213) and Weber (DE 195 01 637) (English translation included with copy of reference).
Interpretative note 1. With respect to minimizing instances of contact Applicants disclosure does not provide a unit of measure much less quantify the amount needed to achieved minimized contact. Nor does the disclosure explicitly state that there is zero instances of contact when minimized is achieved. Consequently, any amount of contact is interpreted as minimized. Moreover, the palletizing art discloses zero relative movement of a to-be-palletized layer with a previously palletized layer which equates to zero relative movement between the to-be-palletizer layer and the stops.
	Eschlbeck discloses a palletizing apparatus comprising 
a set-down belt which has a circulating conveyor belt 14 that defines a transport face for transporting article layers, and a compressing apparatus which has at least one front-side stop 20 and one rear-side stop 22, 
wherein a set-down belt is movable in a longitudinal direction BR1, BR2 (FIGS. 2, 4) relative to a compressing apparatus.
Eschlbeck does not disclose a first longitudinal position, in which a transport face is arranged in a manner offset in a longitudinal direction with respect to a compressing apparatus, a second longitudinal position, in which an article layer located on a transport face is arranged between stops in a longitudinal direction, a first deflection roller, and a set-down belt that moves from a second longitudinal position into a first longitudinal position, wherein an article layer that is located on a transport face is pushed temporally in succession against a front-side stop and against a rear-side stop. Nor does Eschlbeck does not disclose a control device set up to drive a circulating conveyor belt largely synchronously with movement of a set-down belt such that instances of contact of an article layer with a front-side stop and a rear-side stop are minimized.
Roth discloses compressing apparatus which has one front-side stop 90 and one rear-side stop 80, and a fork-supported set-down belt 215 that is movable in a longitudinal direction BR1, BR2 (FIGS. 2, 4) relative to a compressing apparatus between-
a first longitudinal position (FIG. 5), in which a transport face is arranged in a manner offset in a longitudinal direction (X) with respect to a compressing apparatus, and 
a second longitudinal position (FIG. 3a), in which an article layer located on a transport face is arranged between stops in a longitudinal direction.
Roth further discloses that belt 215 “may run in the same direction in either a clockwise or counter-clockwise manner and the belts may run at different or the same speeds.” (Para. 50). Roth teaches operation via control of belt 215 thusly:
(Para. 53) Referring to FIGS. 3a and 3b, an item 300 is shown being conveyed along the forks 65 so as to be stacked on a previously stacked item 305.
(Para. 54) As the item 300 moves past the position of the backstop 80, then the backstop 80 may move down generally vertically such that the tines 85 interdigitate with the forks 65.…Referring still to FIG. 3a, the item 300 may be retracted against the backstop 80 to advance the item 300 to the left in a longitudinal direction along the forks 65. This may occur by rotating the belt 215, or by moving the forks 65 in a lateral direction to the right against the backstop 80, or by combinations of rotating the belt 215 while moving the forks 65 against the backstop 80. 
	Consequently, Roth discloses a control device for controlling a set-down belt which is set up to drive a circulating conveyor belt with variable speeds (para. 50) such that, when a set-down belt moves from a second longitudinal position into a first longitudinal position, an article layer located on a transport face is pushed temporally in succession against a front-side stop and against a rear-side stop. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Eschlbeck to include a set-down belt that is movable in a longitudinal direction relative to a compressing apparatus between a first longitudinal position, in which a transport face is arranged in a manner offset in a longitudinal direction with respect to a compressing apparatus, and a second longitudinal position, in which an article layer located on a transport face is arranged between stops in a longitudinal direction, and also a control device for controlling a set-down belt is provided drive a circulating conveyor belt with variable speeds such that, when a set-down belt moves from a second longitudinal position into a first longitudinal position, an article layer located on a transport face is pushed temporally in succession against a front-side stop and against a rear-side stop, as taught by Roth, thereby allowing for improved stacking alignment of an upper box on a lower box without altering the position of the lower box.
	And, Weber discloses a set-down belt 4 that comprises a first deflection roller 4a that is rotatable about a first axis of rotation. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Eschlbeck to include a set-down belt 4 that comprises a first deflection roller 4a that is rotatable about a first axis of rotation, as taught by Weber, thereby achieving higher palletizing speeds than that of previous apparatus’.
Weber does not explicitly disclose a diameter of a first deflection roller is at most  2% of a width of a conveyor belt. It is noted that Weber does not explicitly disclose 2%. MPEP 2144.05 states that “In order to properly support a rejection on the basis that an invention is the result of “routine optimization”, the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.” In this case a deflection roller is well-known in the art of goods conveyance as shown by the cited references and achieves a well-known result over 25 years old which is keeping a height, e.g. width of a circulating belt to a minimum while conveying goods along a belt from one to the other. Consequently, the diameter, e.g. width, of a deflection roller relative to belt width is a result-effective variable, i.e., a variable which achieves a recognized result. Upon inspection of Weber’s first deflection roller 4a is clearly has a small diameter relative to the width of belt 4. Consequently, the arrival at 2% or 1.5% was achieved through routine optimization. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Eschlbeck to include a diameter of a first deflection roller that is at most 2% of a width of a conveyor belt where achieving 2% is accomplished through routine optimization because the prior art clearly discloses similar widths that achieve similar results.
As mentioned above Eschlbeck does not disclose a control device set up to drive a circulating conveyor belt largely synchronously with movement of a set-down belt such that instances of contact of an article layer with a front-side stop and a rear-side stop are minimized. And, as mentioned in interpretive note 1 since Applicant has not quantified “minimized” any contact can be said to be minimized. Roth teaches a controller that synchronizes movement of set-down belt 65 and circulating belt 215 to minimize contact between a layer and front and back stops. 
Paras. 62 & 64 of Roth respectively disclose:
“Note that because the backstop 80 and the squaring plate 90 operate substantially independent from the forks 65, this squaring operation may occur at a later time while the forks 65 are obtaining another item to be stacked. Thus, squaring operations may occur independent of the vertical positioning operations.” 
“As the belt 215 rotates, per operation 425, the forks 65 may be retracted against the backstop 80 and the forks 65 moved in a lateral direction to the right so that the item 300 will gradually become stacked on top of the previously stacked item 305. This is shown in operation 430. Of course, the item 300 may be moved laterally off the forks 65 without the use of the backstop 80 in the embodiments where a backstop 80 is omitted, such as in the embodiment shown in FIG. 3c.”  
In other words, if stops 80, 90 are not used when set-down belt 65 moves in a lateral direction and circulating conveyor belt 215 moves in a counter-clockwise direction there is zero contact between layer 505 and stops 80, 90. (See FIG. 5.) Consequently, the condition of minimizing instances is achieved because zero can be the least amount of contact. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Eschlbeck to include a control device set up to drive a circulating conveyor belt largely synchronously with movement of a set-down belt such that instances of contact of an article layer with a front-side stop and a rear-side stop are minimized, as taught by Roth, thereby allowing for improved stacking alignment of an upper box on a lower box without altering the position of the lower box.
Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive. 
Claim 1. Applicant argues impermissible hindsight.
The examiner does not agree with Applicants interpretation of the claims or cited prior art. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case both Roth and Eschlbeck disclose apparatuses used in the palletizing. A skilled artisan looking for improvements within the art would have been well aware of each and sought a combination. And, Roth teaches that apparatus improves stacking alignment of an upper box on a lower box without altering the position of the lower box. Thus, the temporal relationship exists at least on the presence of seeking achievements in squaring of layers during stacking and palletizing.
Claim 1. Applicant argues that the cited prior art (Weber) fails to disclose a set-down belt.
The examiner does not agree with Applicants interpretation of the claims or cited prior art. Eschlbeck teaches that “these support elements [FIG. 2: 14, 16]  can optionally be formed, for example, by rotatable and drivable rollers. Alternatively, however, the support elements can also be formed by mat chains, conveyor chains or conveyor belts or the like.” Similarly, Roth discloses set-down belt 215.
Claim 1. Applicant argues that the amendment is not disclosed in the cited prior art.
The examiner does not agree with Applicants interpretation of the claims or cited prior art. Roth teaches a controller that synchronizes movement of set-down belt 65 and circulating belt 215 to minimize contact between a layer and front and back stops. 
Paras. 62 & 64 of Roth respectively disclose:
“Note that because the backstop 80 and the squaring plate 90 operate substantially independent from the forks 65, this squaring operation may occur at a later time while the forks 65 are obtaining another item to be stacked. Thus, squaring operations may occur independent of the vertical positioning operations.” 
“As the belt 215 rotates, per operation 425, the forks 65 may be retracted against the backstop 80 and the forks 65 moved in a lateral direction to the right so that the item 300 will gradually become stacked on top of the previously stacked item 305. This is shown in operation 430. Of course, the item 300 may be moved laterally off the forks 65 without the use of the backstop 80 in the embodiments where a backstop 80 is omitted, such as in the embodiment shown in FIG. 3c.”  
In other words, if stops 80, 90 are not used when set-down belt 65 moves in a lateral direction and circulating conveyor belt 215 moves in a counter-clockwise direction there is zero contact between layer 505 and stops 80, 90. (See FIG. 5.) Consequently, the condition of minimizing instances of contact is achieved because there is no contact.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/            Primary Examiner, Art Unit 3652